Opinion of the Court by


Napton, Judge.

An indictment was found at the January term, 1840, of the St. Louis criminal court, against the appellant, for stealing a slave. The defendant was convicted, and his counsel moved in arrest of judgment, which motion was overruled. The case is brought here by appeal.
The caption o^tkVindiet-mGnt-
The indictment was as follows: State of Missouri, county of St. Louis, sc. The grand jurors, &c. present, that Joseph Kirk, alias Kirkpatrick, on &c., at (fee., one negro boy, slave for life, named John, aged about twenty years, did steal» take, and carry away, contrary to the form of the Statute in that case made and provided, and against the peace and dignity of the State. John Bent Cir. attorney.
The only objection urged to this indictment, is the omission to state in the caption, in what court, or at what term of the court, the bill was found.
The records of the court show in what court and at what term, this bill was found, and the caption of the indictment forms no part of the indictment. It does not give any information to the accused, as to the nature of the charge, and is in fact a mere memorandum by the clerk or attorney, and becomes only useful when the record is take n to another court.
Some objection has been made also, that the indictment does not adopt the terms of the Statute. The indictment used the word “slave” as the statute does, but describes the said slave as' a negro boy, aged &c. named &c. The indictment is good, in this respect, as well as every otheig Judgment affirmed.